Citation Nr: 1130093	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-11 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for L5-S1 herniation of nucleus pulposus, postoperative, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that denied the Veteran's claim for an increased rating for L5-S1 herniation of nucleus pulposus, postoperative. 

The Board notes that a December 2009 rating decision assigned a separate 20 percent disability rating for the neurological symptomatology affecting the left lower extremity.  That rating decision has not been appealed.  Therefore, the Board does not have jurisdiction over that matter and the Veteran's neurological symptomatology associated with the claim on appeal will not be discussed herein.  


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2. The competent evidence of record demonstrates that the Veteran's L5-S1 herniation of nucleus pulposus, postoperative, is characterized by pain, with forward flexion greater than 60 degrees and combined motion greater than 120 degrees.  In addition, there is no clinical evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour or any incapacitating episodes requiring bed rest prescribed by a physician. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for L5-S1 herniation of nucleus pulposus, postoperative, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, VCAA notice was provided in a December 2006 letter, issued prior to the decision on appeal.  The letter advised the Veteran of what information and evidence is needed to substantiate a claim for compensation (to include an explanation of how VA determines the disability rating), as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The December 2006 letter further explained how VA determines effective dates and the types of evidence which impacts such determination.  In a May 2008 letter, the Veteran was advised to submit evidence showing that his L5-S1 herniation of nucleus pulposus, postoperative, had worsened, to include records from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letters informed the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the symptoms have on his employment, provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to increased compensation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increase need not be veteran specific).  The claim was last readjudicated in December 2009.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records and operative reports, and lay statements from the Veteran, his wife, and his representative.  The Veteran was also afforded VA examinations in January 2007 and July 2009.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and considered the full history of the disability.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Historically, service connection was awarded for L5-S1 herniated nucleus pulposus, postoperative, by a May 1969 rating decision.  The current appeal stems from an October 2006 claim for an increased disability rating.  The Veteran contends that due to his increased pain, as well as further degeneration in the L5-S1 area as shown in recent x-rays and MRIs, he is entitled to a disability rating in excess of 10 percent for his L5-S1 herniated nucleus pulposus, postoperative.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).

Intervertebral disc syndrome can be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, or alternatively, it can be evaluated by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  When evaluating intervertebral disc syndrome under the criteria pertaining to Incapacitating Episodes, the regulations provide that incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent evaluation.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2010). 

Alternatively, when evaluating intervertebral disc syndrome by combining, under 38 C.F.R. § 4.25, separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, "[c]hronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  When evaluating on the basis of chronic manifestations, orthopedic disabilities should be evaluated using the criteria for the most appropriate diagnostic code or codes, and neurologic disabilities should be evaluated separately using the criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010) and General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010). 

In relevant part, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  a 10 percent rating is warranted with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; a 40 percent rating is warranted with forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted with unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5242.   

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Turning to the evidence, an October 2006 private treatment record shows that the Veteran complained of recurrent low back pain with pain and paresthesias into the left leg.  Upon examination, straight leg raise testing was negative and there was no weakness present.  X-rays of the lumbar spine were significant for mild disc space narrowing at L5-S1, and there was no significant degenerative spring, lumbar compression, or subluxation.  The SI joints appeared normal.  The Veteran was diagnosed with lumbosacral disc degeneration.  

In November 2006, an MRI was significant for some degenerative facet change at the L5-S1, L3-L4, and L4-L5 levels.  It was also noted that there may be a slight lateral protrusion on the right side at the L3-L4 level.  

In a statement from the Veteran, received in January 2007, he indicated that his postoperative herniated nucleus pulposus, L5-S1, had been increasingly irritated by sitting for long periods of time and it has been productive of symptoms such as pain and burning that moves around between the middle of his back, the left knee, buttock, thigh, ankle, and foot.  He stated that the pain mostly affects his left lower extremity and it occurs more frequently than in the past.  He further stated that at times his left leg feels numb and weak when going up and down stairs.  He noted that a November 2006 MRI showed degenerative changes and arthritis in the area that was surgically treated during service.  The Veteran's wife also submitted a statement indicating that the effects of the Veteran's back condition have worsened over the years and sitting for long periods of time has become increasingly difficult.  She stated that this is problematic as the Veteran's occupation is an accountant.  She stated that the Veteran performs various stretches and exercises, however, they are becoming less effective in relieving his back pain.  She further stated that the Veteran is not a complainer, but she can see the pain in the Veteran's movements which have become worse as each year progresses.  She stated that the Veteran's back pain interferes with his daily life to a great degree.

The Veteran was afforded a VA examination in January 2007 to determine the severity of his low back condition.  The claims file and medical records were not reviewed, however, the Veteran reported and the examiner recorded an in-depth and thorough past medical history pertaining to the Veteran's 1968 low back strain and left leg pain during service which resulted in a laminectomy at L5-S1.  The examiner also noted the reported progression of symptomatology pertaining to the low back condition.  It was noted that since discharge, the Veteran has had intermittent back pain, and within the last two years, symptoms began reoccurring in the left leg.  The Veteran reported past treatments with muscle relaxers, however, current treatment included 400-600mg of Motrin for pain as needed and stretching exercises.  The Veteran stated that he "just suffers" most of the time because he does not like taking medication and Motrin upsets his stomach if taken too often.  The Veteran reported current symptoms of numbness, paresthesias, fatigue, spasms, and moderate aching and burning pain in the low back,  which he reported is worse upon sitting.  Occasional use of an elastic back brace was noted only during strenuous activity.  There were no incapacitating episodes of spine disease.  

Examination revealed a normal posture and head position with symmetry in appearance and a normal gait.  Abnormal spinal curvature of lumbar flattening was noted.  The spine was not ankylosed.  There was pain with motion and tenderness bilaterally.  There was no atrophy, weakness, or guarding.  Motor examination was 5/5 throughout, and muscle tone was normal.  Sensory examination was significant for slightly decreased sensation to pinprick at the medial left lower leg and dorsum of the left foot and was otherwise normal bilaterally.  Reflex examination was normal.  Thoracolumbar flexion was to 85 degrees without pain on active motion and without limitation of motion after repetition.  The examiner reviewed and noted the aforementioned October 2006 private x-rays and the November 2006 private MRI of the lumbar spine.  The examiner diagnosed lumbar spine degenerative disc and joint disease which he stated had significant effects on the Veteran's usual occupation due to pain and trouble with carrying and lifting.  However, the examiner noted that the Veteran was employed full time as an accountant and he lost approximately 1 day over the last year due to back pain.  He further noted the Veteran's report that he experienced little pain on the weekends when he was not required to sit at a desk.

In September 2007, the Veteran's Notice of Disagreement stated that his left side had become considerably weaker when climbing or descending stairs and his left side has less weight bearing strength than his right side.  He stated that generally, he is in pain most of the time, and while he has not missed work due to his low back condition, it is because he is in pain whether or not he goes to work.  He indicated concern over being faulted for having a good work ethic.  He stated that the November 2006 MRI evidenced degenerative changes which shows that his low back condition is worse.  He stated that his pain has increased and his strength has decreased in the area surgically treated during service.  He stated that his low back condition has more than minimal effects on his activities of daily life.  Specifically, he reported pain on a daily basis that intensifies while sitting throughout the day and it is not relieved until he retires each night, and sometimes it continues for several days.  He stated that he engages in a lot of physical activities, strength training, and stretching to maintain a functional status.  He stated that while it is painful to do such activities, he does not have a choice if he wishes to maintain any quality of life.

In January 2008, a private treatment record shows complaints of recurrent low back pain.  Upon physical examination, there was not limitation of motion, however, tenderness of the lumbar and lumbosacral areas were noted.  The private physician diagnosed lumbar radiculopathy secondary to degenerative disc disease.

In April 2008, the Veteran's VA Form 9 noted his disagreement to the determination that he had a normal gait.  He stated that his gait is abnormal in the context of using the stairs, which he noted was not checked at the VA examination despite notations of this concern in prior statements.  He indicated his belief that his abnormal gait upon using the stairs is a result of the arthritis and degeneration noted on his last MRI.  Similarly, he stated that although strength was noted to be normal upon examination, this too is not normal when using the stairs which was also not tested upon VA examination.  He stated that while VA has guidelines for determining the severity of one's disability, norms apply to everyone differently, and personally, he engages in daily physical activities to maintain his strength because inactivity increases his low back and left leg pain.  

In April 2009, a private treatment record shows complaints of a 2 week history of cervical neck pain.  Following a physical examination and x-rays of the cervical spine, the Veteran was diagnosed with a cervical strain, degenerative arthritis in the neck, multilevel cervical spondylosis, and degenerative disc disease.  However, there is no indication in the record, nor has the Veteran or his representative claimed, that such diagnoses are related to his service-connected lumbar and lumbosacral back conditions.  In addition, the record indicates that the Veteran was involved in a four-wheeler accident in 2008 whereby he fractured his scapula and a few ribs.  

A June 2009 private treatment record shows complaints of low back pain that radiated into the left hip and left lower extremity and with paresthesias of the left thigh.  Physical examination revealed tenderness of the iliac crest and left hip areas.  There was no limitation of motion, however, there was tenderness upon flexion and extension.  Straight leg raise testing was negative and the Veteran's gait was normal.  The physician diagnosed degenerative disc disease with left lumbar radiculopathy.  

In July 2009, the Veteran was afforded an additional VA examination.  The Veteran's January 2007 VA examination was reviewed and his pertinent medical history was noted.  The Veteran reported increased pain and increased weakness of the left leg, however, he further stated numbness and weakness occurred on occasion.  He reported difficulty upon going up the stairs due to pain that goes down the left leg to the left ankle.  He rated his pain as a 5 or 6 on a scale of 1 to 10 with 10 at worst and stated that he feels pain "most of the time."  The Veteran walked unaided, however, occasionally he reported wearing a back brace when doing hard work.  He denied any unsteadiness or history of falling and he estimated he could walk up to 3 miles before stopping due to back pain.  The November 2006 MRI results were reviewed and noted.  Current treatment included Motrin which seems to help the pain.  The Veteran reported flare-up's approximately 2 times per year, however, he lost no time from his work as a certified public accountant during the last 12 months.  

Examination revealed a normal posture and head position with symmetry in appearance and a normal gait.  Atrophy, deformities, spasm, tenderness, laxity, swelling, and crepitus were not present on either side.  The Veteran was able to walk on his toes, heels, and outsides of his feet without pain.  Pain with motion was present on the left side.  Sensory examination was significant for decreased pain to light touch of the left medial thigh, left medial calf, left anterior calf, left medial foot, and left anterior foot.  Strength, pulses, reflexes, hair growth and warmth of the lower extremities were normal.  Muscle tone was normal.  Thoracolumbar flexion was to 95 degrees with pain and without any additional limitation of motion after repetition.  Thoracolumbar combined range of motion was 240 degrees.  The Veteran flexed both hips 0 to 135 degrees, with pain in each hip.  X-rays revealed very early minor degenerative spurring at L3, L4, and L5 levels which the examiner stated would be mild degenerative joint disease, and there was minimal anterior displacement of L5 in relation to L4.  Slight degenerative disc disease was noted at L5-S1.  The diagnostic impression of the x-rays included a mild malalignment deformity and possible disc degeneration.  MRI findings revealed herniated nucleus pulposus at L5-S1 and L3-L4.  The examiner diagnosed herniated nucleus pulposus at L5-S1 as noted by MRI and mild degenerative joint disease L3, L4, and L5; slight anterior displacement of L4 on L5; and degenerative disc disease at L5-S1 diagnosed by x-ray.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's L5-S1 herniated nucleus pulposus, postoperative, is appropriately evaluated as 10 percent disabling for the entire period of claim.  The competent evidence of record demonstrates that for range of motion of the Veteran's thoracolumbar spine, forward flexion has been limited to 85 degrees at worst and combined range of motion was 215 degrees at worst.  Thus, even considering the Veteran's subjective complaints of pain, the objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 60 degrees or less, combined range of motion of the thoracolumbar spine of 120 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, to warrant an evaluation in excess of 10 percent at any point during the period of claim.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010); see DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010). 

Finally, the record does not indicate that the Veteran has muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Specifically, both the January 2007 and July 2009 VA examiners noted that the Veteran's gait was normal upon examination.  Moreover, the private treatment records all state that the Veteran has a normal gait.  The Board acknowledges that lumbar flattening was noted upon VA examination in January 2007, however, that examiner explicitly stated that the Veteran did not have muscle spasm, localized tenderness or guarding severe enough to be responsible for an abnormal spinal contour.  

The Board acknowledges the Veteran's assertions that his gait is abnormal upon climbing and descending stairs.  The Board further acknowledges that the Veteran is competent to report observable symptoms such as an abnormal gait.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there remains no objective medical evidence that his asserted abnormal gait is the result of muscle spasm, localized tenderness, or guarding severe enough to be responsible for the asserted abnormal gait as required for a 20 percent evaluation.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, there are multiple potential etiologies for an abnormal gait and determining whether muscle spasms, localized tenderness, or guarding is severe enough to result in an abnormal gait requires medical expertise which the Veteran is not shown to possess.  The Veteran has not provided any medical opinion indicating that his asserted abnormal gait is the result of muscle spasm, localized tenderness, or guarding severe enough to result in an abnormal gait.  As such, the Board finds the objective medical evidence of record to be of greater probative value than the lay assertions of having an abnormal gait.

In addition, the Board acknowledges the Veteran's assertion that he is entitled to a rating in excess of 10 percent as the x-rays and MRIs of record show further degeneration of the spine.  However, 38 C.F.R. 4.71(a), Diagnostic Code 5003 for degenerative arthritis provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When however, the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application of each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Accordingly, because the Veteran is currently assigned a compensable 10 percent disability rating for his L5-S1 herniated nucleus pulposus, postoperative, such degeneration is already factored into the rating currently in effect.  

In summary, the Board concludes that the medical findings on examinations are of greater probative value than the Veteran's and his wife's allegations regarding the severity of his herniated nucleus pulposus, postoperative.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the 10 percent evaluation already assigned under Diagnostic Code 5243, and does not more nearly approximate the criteria for a higher evaluation at any time.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether the Veteran's low back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Indeed, his back is not ankylosed, he has never been prescribed bed rest by a physician for his back disability, and his limited motion is contemplated under the General Rating Formula for Diseases and Injuries of the Spine.  Moreover, his neurological complaints are separately rated, contemplate his complaints of radicular pain, and provide for additional or more severe neurological symptoms than currently shown.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to an evaluation in excess of 10 percent for postoperative L5-S1 herniation of nucleus pulposus, is denied. 




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


